                                Case 17-12030-LMI               Doc 97        Filed 02/18/21                Page 1 of 7



 Fill in this information to identify the case:

 Debtor 1              Michael Russel Day
                       __________________________________________________________________

 Debtor 2               Janice Camille Diana Harris Day
                        ________________________________________________________________
 (Spouse, if filing)

                                         Southern
 United States Bankruptcy Court for the: ______________________              FL
                                                                District of __________
                                                                             (State)
 Case number            17-12030-LMI
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as
                   Trustee of the Tiki Series III Trust
 Name of creditor: _______________________________________                                                           2
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          4315____ ____ ____
                                                         ____                            Must be at least 21 days after date       04        2021
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          1,370.72
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             702.97
                   Current escrow payment: $ _______________                           New escrow payment:           696.64
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
                                 Case 17-12030-LMI                        Doc 97        Filed 02/18/21            Page 2 of 7




Debtor 1         Michael Russel Day
                 _______________________________________________________                                                17-12030-LMI
                                                                                                 Case number (if known) _____________________________________
                 First Name       Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Melbalynn Fisher
     Signature
                                                                                                 Date     02 18 2021
                                                                                                         ____/_____/________




 Print:             Melbalynn Fisher
                    _________________________________________________________                    Title   AUTHORIZED AGENT
                                                                                                         ___________________________
                    First Name                       Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                  Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                  State       ZIP Code



 Contact phone       949
                    (______) 427 _________
                             _____– 2010                                                               bknotifications@ghidottiberger.com
                                                                                                 Email ________________________




Official Form 410S1                                                     Notice of Mortgage Payment Change                                           page 2
                             Case 17-12030-LMI              Doc 97     Filed 02/18/21         Page 3 of 7

                   323 FIFTH STREET                                                                                     (800) 603-0836
                   EUREKA CA 95501                                                               Para Español, Ext. 2660, 2643 o 2772
                                                                                                     8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                             Main Office NMLS #5985
                                                                                                           Branch Office NMLS #9785




              JANICE DAY
              1620 NE 137TH TER
              NORTH MIAMI FL 33181



Analysis Date: February 17, 2021                                                                                                        Final
Property Address: 1620 NORTHEAST 137TH TERRACE NORTH MIAMI, FL 33181                                                     Loan:
                                      Annual Escrow Account Disclosure Statement
                                                   Account History

      This is a statement of actual activity in your escrow account from Mar 2020 to Mar 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information               Current:      Effective Apr 01, 2021:            Escrow Balance Calculation
 Principal & Interest Pmt:              674.08                  674.08             Due Date:                                   Nov 01, 2020
 Escrow Payment:                        702.97                  696.64             Escrow Balance:                                 (379.64)
 Other Funds Payment:                      0.00                    0.00            Anticipated Pmts to Escrow:                    3,514.85
 Assistance Payment (-):                   0.00                    0.00            Anticipated Pmts from Escrow (-):                   0.00
 Reserve Acct Payment:                     0.00                    0.00            Anticipated Escrow Balance:                    $3,135.21
  Total Payment:                       $1,377.05               $1,370.72


                     Payments to Escrow       Payments From Escrow                                  Escrow Balance
       Date          Anticipated   Actual     Anticipated     Actual         Description            Required       Actual
                                                                          Starting Balance         3,243.06          541.71
      Mar 2020          648.61      698.39                            *                            3,891.67        1,240.10
      Apr 2020          648.61    1,401.36                            *                            4,540.28        2,641.46
      May 2020          648.61                                        *                            5,188.89        2,641.46
      Jun 2020          648.61      702.97                            *                            5,837.50        3,344.43
      Jul 2020          648.61      702.97                            *                            6,486.11        4,047.40
      Aug 2020          648.61      702.97                            *                            7,134.72        4,750.37
      Sep 2020          648.61      702.97                            *                            7,783.33        5,453.34
      Oct 2020          648.61                                        *                            8,431.94        5,453.34
      Oct 2020                                               3,715.00 *   Wind Storm Insurance     8,431.94        1,738.34
      Oct 2020                                               2,722.00 *   Homeowners Policy        8,431.94         (983.66)
      Nov 2020          648.61    1,405.94       2,688.00             *   Homeowners Policy        6,392.55          422.28
      Nov 2020                                   3,642.00             *   Wind Storm Insurance     2,750.55          422.28
      Nov 2020                                   1,453.33    1,504.89 *   County Tax               1,297.22       (1,082.61)
      Dec 2020          648.61                                        *                            1,945.83       (1,082.61)
      Jan 2021          648.61      702.97                            *                            2,594.44         (379.64)
      Feb 2021          648.61                                        *                            3,243.05         (379.64)
                                                                          Anticipated Transactions 3,243.05         (379.64)
      Feb 2021                   2,811.88                                                                          2,432.24
      Mar 2021                     702.97                                                                          3,135.21
                     $7,783.32 $10,535.39      $7,783.33 $7,941.89


                                                                                                                               Page 1
An asterisk (*) indicates aCase     17-12030-LMI
                            difference                      Doc
                                       from a previous estimate    97in the
                                                                either   Filed
                                                                            date or02/18/21
                                                                                    the amount. If Page
                                                                                                   you want4aof 7 explanation, please call
                                                                                                             further
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 7,783.33. Under
Federal law, your lowest monthly balance should not have exceeded 1,297.22 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                 Page 2
                               Case 17-12030-LMI                Doc 97        Filed 02/18/21           Page 5 of 7
Analysis Date: February 17, 2021                                                                                                                  Final
Borrower: JANICE DAY                                                                                                                Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                             3,135.21        3,970.98
      Apr 2021               661.82                                                                        3,797.03        4,632.80
      May 2021               661.82                                                                        4,458.85        5,294.62
      Jun 2021               661.82                                                                        5,120.67        5,956.44
      Jul 2021               661.82                                                                        5,782.49        6,618.26
      Aug 2021               661.82                                                                        6,444.31        7,280.08
      Sep 2021               661.82                                                                        7,106.13        7,941.90
      Oct 2021               661.82                                                                        7,767.95        8,603.72
      Nov 2021               661.82       2,722.00            Homeowners Policy                            5,707.77        6,543.54
      Nov 2021                            3,715.00            Wind Storm Insurance                         1,992.77        2,828.54
      Nov 2021                            1,504.89            County Tax                                     487.88        1,323.65
      Dec 2021              661.82                                                                         1,149.70        1,985.47
      Jan 2022              661.82                                                                         1,811.52        2,647.29
      Feb 2022              661.82                                                                         2,473.34        3,309.11
      Mar 2022              661.82                                                                         3,135.16        3,970.93
                         $7,941.84       $7,941.89

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 1,323.65. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 1,323.65 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 3,135.21. Your starting
      balance (escrow balance required) according to this analysis should be $3,970.98. This means you have a shortage of 835.77.
      This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
      deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
      months.

      We anticipate the total of your coming year bills to be 7,941.89. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 3
                             Case 17-12030-LMI             Doc 97       Filed 02/18/21         Page 6 of 7
Analysis Date: February 17, 2021                                                                                                       Final
Borrower: JANICE DAY                                                                                                     Loan: 0

                                                                   Paying the shortage: If your shortage is paid in full, your new
      New Escrow Payment Calculation
                                                                   monthly payment will be $1,335.90 (calculated by subtracting the
      Unadjusted Escrow Payment                      661.82
                                                                   Shortage Amount to the left and rounding, if applicable). Paying the
      Surplus Amount:                                  0.00
                                                                   shortage does not guarantee that your payment will remain the same, as
      Shortage Amount:                                34.82
                                                                   your tax or insurance bills may have changed. If you would like to pay
      Rounding Adjustment Amount:                      0.00
                                                                   the shortage now, please pay the entire amount of the shortage before
      Escrow Payment:                               $696.64
                                                                   the effective date of your new payment. To ensure that the funds are
                                                                   posted to your account correctly, please notify your asset manager that
                                                                   you are paying the shortage.

     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                                                                                                                              Page 4
                Case 17-12030-LMI           Doc 97     Filed 02/18/21        Page 7 of 7



                                    CERTIFICATE OF SERVICE
      On February 18, 2021, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR                       US TRUSTEE
        Matthew Mazur, Jr                        US Trustee
        mmazurjr@mazur-law.com                   USTPRegion21.MM.ECF@usdoj.gov

        CHAPTER 13 Trustee
        Nancy K. Neidich
        e2c8f01@ch13miami.com
        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Michaela Rice
                                                          Michaela Rice




        On February 18, 2021, I served the foregoing documents described as Notice of Mortgage
Payment Change on the following individuals by depositing true copies thereof in the United States mail
at Santa Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


        DEBTOR
        Michael Russel Day
        1620 NE 137 Terrace
        Miami, FL 33181-1310

        DEBTOR
        Janice Camille Diana Harris Day
        1620 NE 137 Terrace
        Miami, FL 33181-1310


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Michaela Rice
                                                         Michaela Rice
